Exhibit 10.9

 

SECOND AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated effective as of November 10, 2010, is made and entered into
by and among WALCO INTERNATIONAL, INC., a Delaware corporation (the “US
Borrower”), KANE VETERINARY SUPPLIES LTD. (the “Canadian Borrower”), an Alberta
corporation, THE UNDERSIGNED GUARANTORS WHICH ARE PARTIES TO THE CREDIT
AGREEMENT (as hereinafter defined), as amended by this Amendment (each a
“Guarantor” and collectively, the “Guarantors”), THE UNDERSIGNED GRANTOR WHICH
IS A PARTY TO THE CREDIT AGREEMENT (the “Grantor”), THE UNDERSIGNED FINANCIAL
INSTITUTIONS WHICH ARE PARTIES TO THE CREDIT AGREEMENT (each, together with its
successors and assigns, a “Lender” and collectively, the “Lenders”), JPMORGAN
CHASE BANK, N.A., a national banking association, as the administrative agent
for the US Lenders (in such capacity, the “US Administrative Agent”), and
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the administrative agent for the
Canadian Lenders (in such capacity, the “Canadian Administrative Agent”).  The
US Borrower and the Canadian Borrower shall sometimes hereinafter be
collectively referred to as the “Borrowers”), and the US Administrative Agent
and the Canadian Administrative Agent shall sometimes hereinafter be
collectively referred to as the “Administrative Agents”.

 

RECITALS:

 

WHEREAS, the US Borrower, KVSL Acquisition, Ltd. (predecessor in interest to the
Canadian Borrower), the Guarantors, the Grantor, the Administrative Agents and
the Lenders are parties to a Second Amended and Restated Credit Agreement dated
as of October 15, 2007, as previously amended pursuant to that terms of that
certain First Amendment to Second Amended and Restated Credit Agreement dated as
of May 5, 2009, by and among the US Borrower, the Canadian Borrower, the
Guarantors, the Grantor, the Administrative Agents and the Lenders (collectively
the “Credit Agreement”); and

 

WHEREAS, the Borrowers, the Guarantors, the Grantor, the Administrative Agents
and the Lenders have agreed, on the terms and conditions herein set forth, that
the Credit Agreement be further amended in certain respects.

 

1

--------------------------------------------------------------------------------


 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Borrowers, the Guarantors, the Grantor, the Administrative Agents
and the Lenders do hereby agree as follows:

 

Section 1.                                            General Definitions. 
Capitalized terms used herein which are defined in the Credit Agreement shall
have the same meanings when used herein.

 

Section 2.                                            Modification of Applicable
Margin Definition.   The term “Applicable Margin” contained in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to hereafter
be and read as follows:

 

Applicable Margin shall mean, a rate per annum of 3.00% for LIBOR Borrowings and
CDOR Rate Borrowings and a rate per annum of 0.50% for CB Floating Rate
Borrowings, Canadian Prime Rate Borrowings and US Base Rate (Canada) Borrowings;
provided, however, that as of the end of each fiscal quarter of the US Borrower
(commencing with the period ending December 31, 2010), the Applicable Margin
shall be adjusted upward or downward, as applicable, to the respective amounts
shown in the schedule below based on the Leverage Ratio for the Credit Parties
and their Subsidiaries, on a Consolidated basis, tested as of the end of the
applicable fiscal quarter of the Credit Parties.  For purposes hereof, any such
adjustment in the respective amounts of the Applicable Margin, whether upward or
downward, shall be effective ten (10) Business Days after the applicable Annual
Audited Financial Statements of the Credit Parties or the Monthly Unaudited
Financial Statements of the Credit Parties for the applicable fiscal quarter, as
the case may be, have been delivered to and received by the Administrative Agent
in accordance with the terms of Sections 6.3(a) and 6.3(b) hereof; provided,
however, if any such financial statements are not delivered in a timely manner
as required under the terms of Sections 6.3(a) and 6.3(b) hereof, the Applicable
Margin from the date such financial statements were due until ten (10) Business
Days after the Administrative Agent and Lenders receive the same will be the
highest level set forth below for the Applicable Margin.

 

Leverage Ratio

 

Per Annum Percentage for
LIBOR Borrowings & CDOR
Rate Borrowings

 

Per Annum Percentage for CB
Floating Rate Borrowings,
Canadian Prime Rate
Borrowings & US Base Rate
(Canada) Borrowings

 

Greater than or equal to 4.50x

 

3.00

%

0.50

%

Less than 4.50x, but greater than or equal to 3.75x

 

2.75

%

0.25

%

Less than 3.75x, but greater than or equal to 3.25x

 

2.50

%

0.00

%

Less than 3.25x

 

2.25

%

0.00

%

 

2

--------------------------------------------------------------------------------


 

Section 3.                                            Modification of EBITDA
Definition.  The “EBITDA” definition contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:

 

EBITDA shall mean, with respect to the Credit Parties for any period, Net Income
for such period plus (a) without duplication and to only the extent deducted in
determining Net Income for such period, the sum of (i) Interest Expense,
(ii) federal, state and local income or franchise taxes, (iii) all amounts
attributable to depreciation and amortization expense, (iv) any extraordinary
charges, (v) customary and reasonable director’s fees and board expenses for
board of directors of the Credit Parties not to exceed $550,000 in the aggregate
during any fiscal year of the Credit Parties, and (vi) any other non-cash
charges (including without limitation, (A) the issuance of restricted stock or
stock options, (B) equity losses of Affiliates that are not a Subsidiary of any
Credit Party, and (C) all charges attributable to the use of the purchase
accounting method), but excluding any non-cash charge in respect of an item that
was included in Net Income in a prior period and any non-cash charge that
relates to the write-down or write-off of Inventory, minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause
(a)(vi) taken in a prior period and (ii) any extraordinary gains and any
non-cash items of income, in each case of such Person for such period, computed
and calculated, without duplication, on a Consolidated basis and in accordance
with GAAP, consistently applied.

 

Section 4.                                            Modification of Eligible
Accounts Definition.  Subparagraph (b) of the “Eligible Accounts” definition
contained in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to hereafter be and read as follows:

 

(b)                                           the Account has payment terms of
30 days or less, or if the Account has payment terms of 31 to 120 days, such
Accounts having payment terms of 31 to 120 days shall not constitute more than
twenty percent (20%) of the total Eligible Accounts or $15,000,000 in the
aggregate, whichever is less.

 

Section 5.                                            Modification of Fixed
Charge Coverage Ratio Definition.  The term “Fixed Charge Coverage Ratio”
contained in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to hereafter be and read as follows:

 

Fixed Charge Coverage Ratio shall mean, with respect to the Credit Parties and
their Subsidiaries for any period, the ratio of (a) EBITDA less (i) Unfinanced
Capital Expenditures less (ii) cash payments of federal, state and local income
or franchise taxes to (b) the sum of (i) Debt Service Expense (excluding any
mandatory principal payments of the Term Loan Debt based upon Excess Cash Flow
(as defined in the Term Loan Debt Agreement)), (ii) cash Interest Expense, and
(iii) Unfinanced Cash Dividends, in each case of such Person for the applicable
period, computed and calculated on a Consolidated basis in accordance with GAAP,
consistently applied and without duplication.  All components of the Fixed
Charge Coverage Ratio shall be

 

3

--------------------------------------------------------------------------------


 

determined (1) on a Consolidated basis for the twelve (12) most recent
consecutive calendar months ending on or prior to the date of determination and
(2) in accordance with GAAP, consistently applied.

 

Section 6.                                            Modification of
Intercreditor Agreement Definition.   The term “Intercreditor Agreement”
contained in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to hereafter be and read as follows:

 

Intercreditor Agreement shall mean the Intercreditor and Collateral Agency
Agreement dated effective as of November 10, 2010, by and among the US Borrower,
certain of the other Credit Parties, the Administrative Agent, as the
representative of the holders of the Obligations, the US Collateral Agent, as
the representative of the holders of the US Obligations and the Term Loan Debt,
and JPMorgan Chase Bank, N.A., as the representative of the holders of the Term
Loan Debt, as the same may be amended, modified, supplemented, renewed, restated
or replaced from time to time in accordance with the terms of this Agreement.

 

Section 7.                                            Modification of Issuing
Bank Definition.   The term “Issuing Bank” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to hereafter be
and read as follows:

 

Issuing Bank shall mean (a) with respect to Letters of Credit issued for the
account of the US Borrower, either JPMorgan or U.S. Bank National Association,
in its respective capacity as an issuer of US Letters of Credit hereunder,
(b) with respect to Letters of Credit issued for the account of the Canadian
Borrower, either JPMorgan Canada or U.S. Bank National Association, Canadian
Branch, in its respective capacity as an issuer of Canadian Letters of Credit
hereunder, and (c) any other lender, if any, designated in writing by the
applicable Borrower and the Administrative Agent as an Issuing Bank hereunder,
so long as such other Lender accepts in writing such designation as an Issuing
Bank.  An Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

Section 8.                                            Deletion of Permitted
Management Fee Definition.   The definition for “Permitted Management Fee” in
Section 1.01 of the Credit Agreement is hereby deleted from the Credit Agreement
in its entirety, and each and every reference to the term “Permitted Management
Fee” in any other provision of the Credit Agreement shall hereafter be of no
further force or effect.

 

Section 9.                                            New Definitions for Net
Proceeds, Non-Excluded Taxes, Non-US Lender, Other Taxes and Prepayment Event.  
New definitions for “Net Proceeds,” “Non-Excluded Taxes,” “Non-US Lender,”
“Other Taxes” and “Prepayment Event” are hereby added to Section 1.1 of the
Credit Agreement to hereafter be and read as follows:

 

Net Proceeds shall mean, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and

 

4

--------------------------------------------------------------------------------


 

similar payments, net of (b) the sum of (i) all reasonable fees, commissions and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Revolving Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and (iii) the amount of all taxes
paid and the amount of any reserves established to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by a financial officer).

 

Non-Excluded Taxes shall have the meaning specified in Section 10.17(a) hereof.

 

Non-U.S. Lender shall have the meaning specified in Section 10.17(d) hereof

 

Other Taxes shall mean any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

Prepayment Event means:

 

(a)                                  any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) of any Property of any
US Credit Party, other than dispositions of Inventory or collection of Accounts
(including license royalties, rebates and carbon offsets) in the ordinary course
of business; or

 

(b)                                 any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any Property or asset of any US Credit Party; or

 

(c)                                  the incurrence by any US Credit Party of
any Indebtedness, other than Indebtedness permitted under Section 7.1 or
permitted by the Required Lenders pursuant to Section 10.11.

 

Section 10.                                      Extension of Revolving Credit
Termination Date.  The term “Revolving Credit Termination Date” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to hereafter be and read as follows:

 

Revolving Credit Termination Date shall mean the earlier of (a) August 10, 2015,
(b) any date that the Commitments are terminated in full pursuant to Section 2.4
hereof, and (c) any date the Revolving Credit Termination Date is accelerated by
the Administrative Agent pursuant to Section 8.1 hereof.

 

Section 11.                                      Modification of Mortgages and
Security Document Definitions.  The terms “Mortgages” and “Security Documents”
contained in Section 1.1 of the Credit Agreement are hereby amended and restated
in their entirety to hereafter be and read as follows:

 

Mortgages shall mean any mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the US Collateral Agent, for the ratable
benefit of the US Lenders, on real property (including the Real Estate, other
than Excluded Real Estate) of any US Credit Party,

 

5

--------------------------------------------------------------------------------


 

including any amendment, modification or supplement thereto (including any
amendment, modification or supplement required to cause the Real Estate, other
than Excluded Real Estate, to secure the Term Loan Debt if refinanced in
accordance with terms not less favorable than the pricing and other terms set
forth in that certain Term Sheet attached hereto as Schedule 1.1(c)).

 

Security Documents shall mean the Security Agreements, the Mortgages, all
related financing statements and any and all other agreements, mortgages, deeds
of trust, chattel mortgages, security agreements, pledges, guaranties,
assignments of income, assignments of contract rights, assignments or pledges of
stock or partnership interests, standby agreements, subordination agreements,
undertakings and other instruments and financing statements now or hereafter
executed and delivered as security for the payment and performance of the
Obligations, as any of them may from time to time be amended, modified, restated
or supplemented.

 

Section 12.                                      Modification of US Borrowing
Base Definition.  The term “US Borrowing Base” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to hereafter be
and read as follows:

 

US Borrowing Base shall mean, as of any date, the amount of the then most recent
computation of the US Borrowing Base, determined by calculating the amount equal
to the following:

 

(a)                                  85% of Eligible Accounts of the US Borrower
and the Domestic Subsidiaries; plus

 

(b)                                 the lesser of (i) 65% of Eligible Inventory
of the US Borrower and the Domestic Subsidiaries (valued, in each case, at the
lower of cost or fair market value on a first-in, first-out basis), and (ii) 85%
of the Net Recovery Rate of Eligible Inventory of the US Borrower and the
Domestic Subsidiaries; provided, however, that during the period commencing on
April 1 and ending on September 30 of each calendar year, the 65% advance rate
for Eligible Inventory of the US Borrower and the Domestic Subsidiaries
contained in clause (i) above shall, at the election of the Administrative
Agent, but only with the approval of all but one of the US Lenders (or if only
two (2) US Lenders are then parties to this Agreement, only with the approval of
both of such US Lenders), be increased to up to 75% and the 85% advance rate for
the Net Recovery Rate of Eligible Inventory of the US Borrower and the Domestic
Subsidiaries contained in clause (ii) above shall, at the election of the
Administrative Agent, but only with the approval of all but one of the US
Lenders (or if only two (2) US Lenders are then parties to this Agreement, only
with the approval of both of such US Lenders), be increased to up to 100%; less

 

(c)                                  all Reserves against the US Borrowing Base
established by the Administrative Agent from time to time in its Permitted
Discretion.

 

Notwithstanding anything to the contrary set forth in the immediately preceding
sentence, the Administrative Agent reserves the right to adjust downward, to a
level acceptable to the Administrative Agent in its Permitted Discretion, the
advance rates set forth above for Eligible Accounts of the US Borrower and the
Domestic Subsidiaries if the average dilution percentage for all Accounts of the
US Borrower and the Domestic Subsidiaries ever exceeds five percent (5%).  For
purposes hereof, “average dilution percentage” shall mean for each dollar of
gross sales by the US Borrower and the Domestic Subsidiaries, the average
percentage of such dollar of

 

6

--------------------------------------------------------------------------------


 

gross sales that is not collected by the US Borrower and the Domestic
Subsidiaries for any reason, including without limitation, any credits, rebates,
refunds, returns, discounts or any other reason.  The US Borrowing Base may be
computed by the Administrative Agent on as frequent as a daily basis (based on
all information reasonably available to the Administrative Agent, including
without limitation, the periodic reports and listings delivered to the
Administrative Agent in accordance with Sections 6.3(e), (f) and (g) hereof).

 

Section 13.                                      New Mandatory Prepayment
Requirement.  New Sections 2.5(f) and 2.5(g) are added to the Credit Agreement
to hereafter be and read as follows:

 

(f)                                    In the event and on each occasion that
any Net Proceeds are received by or on behalf of any US Credit Party in respect
of any Prepayment Event (excluding, nevertheless, Net Proceeds in an aggregate
amount up to $3,000,000 received during the period from the Closing Date through
the Revolving Credit Maturity Date), the Borrower shall, immediately after such
Net Proceeds are received by any US Credit Party, prepay the Term Loan Debt
and/or the Obligations as set forth in Section 2.f(g) below in an aggregate
amount equal to 100% of such Net Proceeds; provided that, in the case of any
event described in clause (a) or (b) of the definition of “Prepayment Event”
with respect to any asset that is not Inventory or Receivables (excluding,
nevertheless, Net Proceeds in an aggregate amount up to $3,000,000 received
during the period from the Closing Date through the Revolving Credit Maturity
Date), if the Borrower shall deliver to the Administrative Agent a certificate
of a Responsible Officer to the effect that the applicable US Credit Party
intends to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 180 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real Property, Equipment or other
tangible assets (excluding Inventory) to be used in the business of the
applicable US Credit Party, and certifying that no Event of Default has occurred
and is continuing, and the Net Proceeds specified in such certificate are
deposited in a cash collateral account under the dominion and control of the
Collateral Agent, then such funds shall be made available to the applicable US
Credit Party only for reinvestment purposes in the absence of a continuing Event
of Default and upon written request by the applicable US Credit Party to the
Collateral Agent (with a copy to the Administrative Agent) for a release from
the cash collateral account specifying that the requested amount is to be used
for reinvestment purposes pursuant to this Section 2.3(f); provided further that
(x) to the extent any such Net Proceeds therefrom have not been so applied
towards such reinvestment purposes by the end of such 180-day period, or (y) an
Event of Default shall have occurred and be continuing for a period of at least
20 consecutive days, a prepayment of the Term Loan Debt and/or the Obligations
as set forth in Section 2.5(g) below shall be required in an amount equal to
such Net Proceeds that have not previously been applied towards such
reinvestment purposes.

 

(g)                                 All such Net Proceeds received pursuant to
Section 2.5(f) as a result of a Prepayment Event (1) that are not reinvested in
accordance with the provisions of Section 2.5(f) or (2) with respect to any
Inventory or Receivables, shall be applied as follows:

 

(i)                                     subject to Section 2.5(g)(iii) below, if
the amounts are received as a result of a Prepayment Event described in clause
(a) or (b) of the definition thereof with respect to any Inventory or
Receivables, such amounts shall be applied (A) first, to any Obligations without
a corresponding reduction to the Commitments and if an Event of Default has
occurred and is continuing to cash collateralize outstanding US Letters of
Credit, and (B) second, to the Term Loan Debt;

 

(ii)                                  subject to Section 2.5(g)(iii) below, if
the amounts are received as a result of any Prepayment Event (other than a
Prepayment Event described in sub-clause

 

7

--------------------------------------------------------------------------------


 

(i) above), such amounts shall be applied (A) first, to the Term Loan Debt, and
(B) second, to any Obligations without a corresponding reduction to the
Commitments and if an Event of Default has occurred and is continuing to cash
collateralize outstanding US Letters of Credit; and

 

(iii)                               if amounts are received as a result of a
Prepayment Event that includes both (A) Inventory and/or Receivables and
(B) other assets, such amounts shall be applied as follows: (1) an amount equal
to the aggregate book value of such Inventory and Receivables subject to such
Prepayment Event shall be applied to any Obligations without a corresponding
reduction to the Commitments and, if an Event of Default has occurred and is
continuing, to cash collateralize outstanding US Letters of Credit and (2) the
remaining proceeds shall be applied as follows: (a) first, to the Term Loan
Debt, and (b) second, to any Obligations without a corresponding reduction to
the Commitments and if an Event of Default has occurred and is continuing to
cash collateralize outstanding US Letters of Credit.

 

Section 14.                                      Increase of “Accordion Feature”
Maximum Amount.  Section 2.15(f) of the Credit Agreement is hereby amended and
restated in its entirety to hereafter be and read as follows:

 

(f)                                    Notwithstanding anything to the contrary
in this Section 2.15, (i) no US Lender shall have any obligation to increase its
US Revolving Credit Commitment under this Section 2.15 unless it agrees in
writing to do so in its sole discretion, (ii) no US Lender shall have any right
to decrease the amount of its US Revolving Credit Commitment as a result of any
requested increase of the US Total Revolving Credit Commitment pursuant to this
Section 2.15, (iii) the Administrative Agent shall have no obligation to find or
locate any New US Lender to participate in any unsubscribed portion of any
increase in the US Total Revolving Credit Commitment requested by the US
Borrower, (iv) each increase in the US Total Revolving Credit Commitment
requested by the US Borrower shall not be less than $10,000,000, (v) after
giving effect to any increase in the US Total Revolving Credit Commitment
pursuant to this Section 2.15, the US Total Revolving Credit Commitment shall
not exceed $175,000,000, and (vi) in the event the US Borrower reduces the US
Total Revolving Credit Commitment pursuant to Section 2.4 or any other provision
of this Agreement, the ability of the US Borrower to request increases in the US
Total Revolving Credit Commitment pursuant to this Section 2.15 shall
automatically terminate.

 

Section 15.                                      Modification of Permitted
Acquisition Covenant.  Section 7.4(e)(9) of the Credit Agreement is hereby
amended and restated in its entirety to hereafter be and read as follows:

 

(9)                                  any Borrower and/or any other Credit Party
may purchase or otherwise acquire, directly or indirectly, in a single
transaction or a series of related transactions, all or a substantial portion of
the assets of any Person or all or a majority of issued and outstanding shares
of Equity Interests of, or similar interest in, any Person, so long as
(a) immediately after giving effect to the applicable purchase or acquisition,
no Default or Event of Default exists (including without limitation, the Credit
Parties are in compliance with (i) the Fixed Charge Coverage Ratio requirements
of Section 7.12 hereof, and (ii) the Leverage Ratio (as defined in the Term Loan
Debt Agreement), if a Leverage Ratio financial covenant is then in effect under
the Term Loan Debt Agreement, as both are tested on a pro forma basis assuming
that such purchase or acquisition had occurred at the beginning of the four
(4) most recent consecutive fiscal quarters of the Credit Parties ending on or
immediately prior to the date of such purchase or acquisition), (b) average
Aggregate Availability at all times for the ninety (90)-day period prior to such
purchase

 

8

--------------------------------------------------------------------------------


 

or acquisition, as well as average Aggregate Availability immediately after
giving effect to the applicable purchase or acquisition, is $20,000,000 or
greater, (c) the aggregate purchase price paid (including without limitation,
any Indebtedness permitted to be assumed, acquired or incurred by any Borrower
and/or any of its Subsidiaries in connection therewith under Section 7.1(m)) for
all such purchases and acquisitions does not exceed $60,000,000 in the aggregate
during the period from November 10, 2010 through the Revolving Credit
Termination Date for all such other purchases and acquisitions by the Borrowers,
and (d) if the purchase price paid (including without limitation, any
Indebtedness permitted to be assumed, acquired or incurred by the applicable
Borrower and/or any of its Subsidiaries in connection therewith under
Section 7.1(m)) for the applicable purchase or acquisition exceeds $15,000,000
in the aggregate, the Required Lenders shall have consented in writing to such
purchase or acquisition.

 

Section 16.                                      Modification of Permitted
Investment Covenant.  Section 7.7(h) of the Credit Agreement is hereby amended
and restated in its entirety to hereafter be and read as follows:

 

(h)                                 Other Investments, including joint venture
interests in non-Subsidiary entities, in the aggregate amount not to exceed
$5,000,000, provided that such Investments have been approved by the
Administrative Agent, such approval not to be unreasonably withheld if (1) the
aggregate amount of such Investments does not exceed $5,000,000 in the aggregate
during the period from November 10, 2010 through the Revolving Credit
Termination Date, and (2) Aggregate Availability is $15,000,000 or greater at
all times for the 90-day period prior to such Investment and immediately after
giving effect to such Investment.

 

Section 17.                                      Modification of Permitted
Principal Prepayments of Term Loan Debt Covenant.  Section 7.11(f) of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:

 

(f)                                    Redeem (whether as a result of mandatory
or optional redemption obligations or rights), purchase, defease or retire for
value, or make any principal payment or prepayment on, the Term Loan Debt or any
Subordinated Indebtedness prior to the Revolving Credit Termination Date;
provided that (i) regularly scheduled payments of accrued and unpaid interest
(including such payments prohibited from being paid because of the existence of
a Default or Event of Default when the same were otherwise due and payable) may
be made on the Term Loan Debt, so long as no Default or Event of Default shall
have occurred and be continuing or would otherwise occur as a result of any such
payment of accrued and unpaid interest, (ii) regularly scheduled principal
installments (including such payments prohibited from being paid because of the
existence of a Default or Event of Default when the same were otherwise due and
payable) may be made on the Term Loan Debt, so long as no Default or Event of
Default shall have occurred and be continuing or would otherwise occur as a
result of any such payment of regularly scheduled principal installments,
(iii) annual mandatory prepayments may be made in an amount equal to (x) the
lesser of $4,000,000 or 50% of the Credit Parties’ Excess Cash Flow for each
fiscal year of the Credit Parties when the Leverage Ratio of the Credit Parties
and their Subsidiaries, on a Consolidated basis, is greater than 3.00 to 1.0 as
of the end of such fiscal year, and (y) the lesser of $4,000,000 or 25% of the
Credit Parties’ Excess Cash Flow for each fiscal year of the Credit Parties when
the Leverage Ratio of the Credit Parties and their Subsidiaries, on a
Consolidated basis, is equal to or less than 3.00 to 1.0 as of the end of such
fiscal year, so long as (A) immediately after giving effect to the applicable
prepayment, no Default or Event of Default exists, and (B) average Aggregate
Availability at all times for the sixty (60)-day period prior to such
prepayment, as well as Aggregate Availability immediately after giving effect to
the

 

9

--------------------------------------------------------------------------------


 

applicable prepayment, is $15,000,000 or greater; (iv) mandatory prepayments of
the Term Loan Debt made in accordance with the terms of Sections 2.5(f) and
2.5(g) hereof; and (v) voluntary prepayments of the Term Loan Debt, in whole or
in part, shall be permitted so long as (A) immediately after giving effect to
the applicable prepayment, no Default or Event of Default exists, and (B) any
prepayments do not require or result in any prepayment fee or premium being paid
(it being agreed that any of the foregoing conditions requiring that no Default
or Event of Default exists or would otherwise occur as a result of the
applicable payment shall include the requirement that the Credit Parties are in
compliance with (x) the Fixed Charge Coverage Ratio requirements of Section 7.12
hereof and (y) the Leverage Ratio (as defined in the Term Loan Debt Agreement),
if a Leverage Ratio financial covenant is then in effect under the Term Loan
Debt Agreement, as both are tested on a pro forma basis assuming that the
applicable payment had occurred at the beginning of the twelve (12) most recent
consecutive calendar months ending on or immediately prior to the date of such
payment).

 

Section 18.                                      Deletion of Permitted Dividends
and Distributions Provision.  The proviso paragraph following Section 7.11(f) of
the Credit Agreement is hereby deleted in its entirety.

 

Section 19.                                      Confirmation of Annual
Threshold for Capital Expenditure Covenant.  Section 7.13 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter be and
read as follows:

 

7.13                           Capital Expenditures.  Permit the Credit Parties
and their Subsidiaries, on a Consolidated basis, to make or incur Capital
Expenditures (not including in the definition of Capital Expenditures for this
purpose any Capital Expenditures included in any future acquisition permitted
under Section 7.4(e)(9)) in excess of $5,000,000 in the aggregate during any
fiscal year.

 

Section 20.                                      Modification of Requirements of
Law and Taxes Provisions.  Sections 10.16 and 10.17 of the Credit Agreement are
hereby amended and restated in their entirety to hereafter be and read as
follows:

 

10.16                     Requirements of Law.

 

(a)                                  If the adoption of or any change in any
Legal Requirement or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)  shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Revolving Loan made by it and/or participations by such
Lender in any Letters of Credit, or change the basis of taxation of payments to
such Lender in respect thereof (except for Non-Excluded Taxes covered by
Section 10.17 and changes in the rate of tax on the overall net income of such
Lender);

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

 

(iii)  shall impose on such Lender any other condition;

 

10

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining its Revolving Loans and/or participations by such
Lender in any Letters of Credit, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the applicable Borrower shall promptly
pay such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the applicable Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Legal Requirement regarding capital adequacy or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
applicable Borrower (with a copy to the Administrative Agent) of a written
request therefor, such Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

 

(c)                                  A certificate as to any amounts payable
pursuant to this Section 10.16 submitted by any Lender to any Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within five days after such Lender delivers such
certificate.  In preparing such certificate, such Lender may employ such
assumptions and allocations of costs and expenses as it shall in good faith deem
reasonable and may use any reasonable averaging and attribution method. 
Notwithstanding anything to the contrary in this Section, no Borrower shall be
required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
applicable Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect.  The obligations of each Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Obligations.

 

10.17                     Taxes.

 

(a)                                  All payments made by any Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on any Agent or any Lender as a result of a
present or former connection between such Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document).  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any

 

11

--------------------------------------------------------------------------------


 

amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement, provided, however, that no Borrower
shall be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from any
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

(b)                                 In addition, the applicable Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)                                  Whenever any Non-Excluded Taxes or Other
Taxes are payable by any Borrower, as promptly as possible thereafter the
applicable Borrower shall send to the applicable Agent for its own account or
for the account of the relevant Lender, as the case may be, a certified copy of
an original official receipt received by such Borrower showing payment thereof. 
If any Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the applicable Agent the
required receipts or other required documentary evidence, such Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure.

 

(d)                                 Each Lender (or Transferee) that is not a
“U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service
Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest” and a Form W-8BEN, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the US Borrower
under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any participant in any Loan, on or before the
date such participant purchases the related participation).  In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender.  Each
Non-U.S. Lender shall promptly notify the US Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the US Borrower (or any other form of certification adopted by
the U.S. taxing authorities for such purpose).  Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver.

 

(e)                                  A Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which the applicable Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Borrower,
such properly completed

 

12

--------------------------------------------------------------------------------


 

and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate, provided that such
Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

(f)                                    If any Agent or any Lender determines, in
its sole discretion, that it has received a refund of any Non-Excluded Taxes or
Other Taxes as to which it has been indemnified by any Borrower or with respect
to which any Borrower has paid additional amounts pursuant to this
Section 10.17, it shall pay over such refund to the applicable Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 10.17 with respect to the Non-Excluded Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the applicable Borrower, upon the request of such Agent or such Lender, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent or
such Lender in the event such Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require any Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Borrower
or any other Person.

 

Section 21.                                      Replacement of Real Estate
Schedule.  Schedule 1.1(a) attached to the Credit Agreement is hereby deleted in
its entirety, and such Schedule 1.1(a) is hereby replaced by the form of
Schedule 1.1(a) attached hereto and hereby made a part hereof for all purposes.

 

Section 22.                                      Replacement of Subsidiaries
Schedule.  Schedule 5.8 attached to the Credit Agreement is hereby deleted in
its entirety, and such Schedule 5.8 is hereby replaced by the form of Schedule
5.8 attached hereto and hereby made a part hereof for all purposes.

 

Section 23.                                      Replacement of Intellectual
Property Schedule.  Schedule 5.23 attached to the Credit Agreement is hereby
deleted in its entirety, and such Schedule 5.23 is hereby replaced by the form
of Schedule 5.23 attached hereto and hereby made a part hereof for all purposes.

 

Section 24.                                      Contemplated New Inventory
Appraisal.   The parties hereto acknowledge that a new appraisal of the
Inventory of the Credit Parties has been commissioned by the Administrative
Agent and is expected to be received within thirty (30) days after the effective
date of this Amendment.  The Credit Parties agree that upon receipt of such new
Inventory appraisal, the Administrative Agent may, in its Permitted Discretion,
reduce the existing advance rates for Inventory in the Canadian Borrowing Base
and/or the US Borrowing Base, as applicable, based upon the results of such new
Inventory appraisal.

 

13

--------------------------------------------------------------------------------


 

Section 25.                                    Conditions Precedent to
Effectiveness of Amendment.  Notwithstanding any provisions to the contrary set
forth in this Amendment, the effectiveness of this Amendment, is expressly
conditioned upon the receipt by the Administrative Agent of the following:

 

(a)                                  this Agreement executed by each of the
undersigned parties;

 

(b)                                 certificates from the Secretary of State of
the State of Delaware as to the continued existence and good standing of the US
Borrower in the State of Delaware, and certificates from the appropriate public
official of the Province of Alberta as to the continued existence and good
standing of the Canadian Borrower in the Province of Alberta;

 

(c)                                  certificates from the Secretary of State or
other appropriate public official as to the continued existence and good
standing of each of the Guarantors in its applicable State or Province of
formation;

 

(d)                                 after giving effect to all Loans, if any, to
be made on the effective date of this Amendment and the issuance of any Letters
of Credit, if any, on the  effective date of this Amendment and payment of all
fees and expenses due hereunder, the US Availability shall not be less than
$20,000,000;

 

(e)                                  Payment by the US Borrower to the
Administrative Agent for the ratable benefit of the US Lenders of an amendment
fee in the aggregate amount of $325,000, with the applicable pro rata portions
said amendment fee to be promptly remitted to the US Lenders by the
Administrative Agent upon its receipt of the same;

 

(f)                                    payment by the applicable Borrower to the
applicable Lenders, the Administrative Agent and the Administrative Agent’s
applicable Affiliates of all fees required to be paid under the Loan Documents
in connection with this Amendment and any separate fee letter with the
Administrative Agent and the Administrative Agent’s applicable Affiliates, and
all expenses required to be paid under the Loan Documents for which invoices
have been presented.

 

Section 26.                                      Representations and
Warranties.  The Borrowers, the Grantor and the Guarantors represent and warrant
to the Administrative Agents and the Lenders that the representations and
warranties contained in Article V of the Credit Agreement and in all of the
other Loan Documents are true and correct in all material respects on and as of
the effective date hereof as though made on and as of such effective date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date. The Borrowers, the Grantor and the Guarantors hereby
certify that no event has occurred and is continuing which constitutes a Default
or an Event of Default under the Credit Agreement.  Additionally, the Borrowers,
the Grantor and the Guarantors hereby represent and warrant to the
Administrative Agents and the Lenders that the resolutions or authorizations of
the Board of Directors of the Borrowers, the Grantor and each of the Guarantors
previously delivered to the Administrative Agents by the Borrowers, the Grantor
and the Guarantors in connection with the execution and delivery of the Credit
Agreement by the Borrowers, the Grantor and the Guarantors remain in full force
and

 

14

--------------------------------------------------------------------------------


 

effect as of the effective date hereof and have not been modified, amended,
superseded or revoked.

 

Section 27.                                      Limitations.  The amendments
set forth herein are limited precisely as written and shall not be deemed to
(a) be a consent to, or waiver or modification of, any other term or condition
of the Credit Agreement or any of the other Loan Documents, or (b) except as
expressly set forth herein, prejudice any right or rights which the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement, the Loan Documents or any of the other documents referred to
therein.  Except as expressly modified hereby or by express written amendments
thereof, the terms and provisions of the Credit Agreement, the Notes and any
other Loan Documents or any other documents or instruments executed in
connection with any of the foregoing are and shall remain in full force and
effect.  In the event of a conflict between this Amendment and any of the
foregoing documents, the terms of this Amendment shall be controlling.

 

Section 28.                                      Payment of Expenses.  The
Borrowers and the Guarantors agree, whether or not the transactions hereby
contemplated shall be consummated, to jointly and severally reimburse and save
the Administrative Agents and each of the Lenders harmless from and against
liability for the payment of all reasonable substantiated out-of-pocket costs
and expenses arising in connection with the preparation, execution, delivery,
amendment, modification, waiver and enforcement of, or the preservation of any
rights under this Amendment, including, without limitation, the reasonable
substantiated fees and expenses of counsel for the Administrative Agents.  The
provisions of this Section shall survive the termination of the Credit Agreement
and the repayment of the Obligations.

 

Section 29.                                      Descriptive Headings, etc.  The
descriptive headings of the several Sections of this Amendment are inserted for
convenience only and shall not be deemed to affect the meaning or construction
of any of the provisions hereof.

 

Section 30.                                      Entire Agreement.  This
Amendment and the documents referred to herein represent the entire
understanding of the parties hereto regarding the subject matter hereof and
supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof, including, without
limitation, any commitment letters regarding the transactions contemplated by
this Amendment.

 

Section 31.                                      Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties on
separate counterparts and all of such counterparts shall together constitute one
and the same instrument.  Complete sets of counterparts shall be lodged with the
Borrowers and the Administrative Agents.

 

15

--------------------------------------------------------------------------------


 

Section 32.                                      References to Credit
Agreement.  As used in the Credit Agreement (including all Exhibits thereto) and
all other Loan Documents, on and subsequent to the effective date hereof, the
term “Agreement” shall mean the Credit Agreement, as amended by this Amendment.

 

[Remainder of page left intentionally blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

 

THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER
CONSTITUTE A WRITTEN CREDIT AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

 

WALCO INTERNATIONAL, INC.,

 

a Delaware corporation, as US Borrower

 

 

 

By:

/s/ William F. Lacey

 

Name:

William F. Lacey

 

Title:

Sr. V.P. & CFO

 

 

 

 

 

KANE VETERINARY SUPPLIES LTD.,

 

an Alberta corporation, as Canadian Borrower

 

 

 

By:

/s/ Jeff Hyde

 

Name:

Jeff Hyde

 

Title:

Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

a national banking association, as a US Lender, as Administrative Agent, as US
Administrative Agent, as US Collateral Agent, as an Issuing Bank and as
Swingline Lender

 

 

 

By:

/s/ Kevin D. Padgett

 

Name:

Kevin D. Padgett

 

Title:

Vice President

 

17

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

a national banking association, as a Canadian Lender, as Canadian Administrative
Agent, as Canadian Collateral Agent, and as an Issuing Bank

 

 

 

By:

/s/ Agostino A. Marchetti

 

Name:

Agostino A. Marchetti

 

Title:

SVP

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

a Delaware corporation, as a US Lender

 

 

 

By:

/s/ Michael P. Baranowski

 

Name:

Michael P. Baranowski

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO FOOTHILL CANADA ULC,

 

an Alberta corporation, as a Canadian Lender

 

 

 

By:

/s/ Michael P. Baranowski

 

Name:

Michael P. Baranowski

 

Title:

Vice President

 

 

 

 

 

SUNTRUST BANK,

 

a Georgia banking corporation, as a US Lender

 

 

 

By:

/s/ B. Earl Garris

 

Name:

B. Earl Garris

 

Title:

Director, ABL

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

a national banking association, as a US Lender, as Documentation Agent, and as
an Issuing Bank

 

 

 

By:

/s/ Daryl Hagstrom

 

Name:

Daryl Hagstrom

 

Title:

Senior Vice President

 

18

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, CANADA BRANCH, a national banking association,
as a Canadian Lender and as an Issuing Bank

 

 

 

By:

/s/ Marcelle Dadoun

 

Name:

Marcelle Dadoun, on behalf of

 

 

Paul Rodgers, Principal Officer

 

Title:

Compliance Officer

 

 

 

 

 

ANIMAL HEALTH INTERNATIONAL, INC.,

 

a Delaware corporation, as Grantor

 

 

 

By:

/s/ Damian Olthoff

 

Name:

Damian Olthoff

 

Title:

Secretary

 

 

 

 

 

AMERICAN LIVESTOCK AND PET SUPPLY, INC., a Delaware corporation, as a Guarantor

 

 

 

By:

/s/ Damian Olthoff

 

Name:

Damian Olthoff

 

Title:

Secretary

 

 

 

 

 

HAWAII MEGA-COR., INC.,

 

a Hawaii corporation, as a Guarantor

 

 

 

By:

/s/ Damian Olthoff

 

Name:

Damian Olthoff

 

Title:

Secretary

 

 

 

 

 

WALCO TEXAS ANIMAL HEALTH, LLC,

 

a Texas limited liability company, as a Guarantor

 

 

 

By:

Walco International, Inc.

 

 

Sole Member

 

 

 

 

 

By:

/s/ William F. Lacey

 

 

Name:

William F. Lacey

 

 

Title:

Sr. V.P. & CFO

 

19

--------------------------------------------------------------------------------


 

Schedule 1.1(a)
Real Estate

 

1.

 

550 East Frye Road, Suite I

Chandler, Arizona 85225

(Maricopa County)

 

2.

 

1203 N. Imperial Avenue

El Centro, CA 92243

(Imperial County)

[Borrower is in the process of selling this property.]

 

3.

 

303 8th Avenue

Greeley, Colorado 80631

(Weld County)

 

4.

 

Main & Lafayette Streets

343 W. Main Street

Mayo, Florida 32066

(Lafayette County)

 

5.

 

10418 Main Street

Thonotosassa, Florida 33592

(Hillsborough County)

 

6.

 

203 4th Avenue West

P.O. Box 1275

Twin Falls, Idaho 83301

(Twin Falls County)

 

7.

 

1210 East Trail Street

P.O. Box 1635

Fort Dodge Road

Dodge City, Kansas 67801

(Ford County)

 

8.

 

3390 W. Jones Avenue

P.O. Box 475

Garden City, Kansas 67846

(Finney County)

 

9.

 

3490 Jones Avenue

Garden City, Kansas 67846

(Finney County)

 

 

20

--------------------------------------------------------------------------------


 

10.

 

1449-A West Old Highway 40

Salina, Kansas 67401

(Salina County)

 

11.

 

1517 Highway 54 N.E.

P.O. Box 827

Guymon, Oklahoma 73942

(Texas County)

 

12.

 

7100 West Reno Avenue

Oklahoma City, Oklahoma 73127

(Oklahoma County)

 

13.

 

1601 East Rice Street

Sioux Falls, South Dakota 57103

(Minnehaha County)

 

14.

 

2840 Vanocker Road

P.O. Box 849

Sturgis, South Dakota 57785

(Meade County)

 

15.

 

310 S. Manhattan (1 acre empty lot)

Amarillo, Texas 79104

(Potter County)

 

16.

 

2912 SE 3rd Avenue

P.O. Box 30428

Amarillo, Texas 79104

(Potter County)

 

17.

 

9602 South Washington Street

Amarillo, Texas 79118

(Randall County)

 

18.

 

25 Dupree Drive

P.O. Box 1440

Buda, Texas 78610

(Hays County)

 

19.

 

806 West 7th Street

P.O. Box 245

Dalhart, Texas 79022

(Dallas County)

 

 

21

--------------------------------------------------------------------------------


 

20.

 

2112 Jo Drive

DeSoto, Texas 79022

(Dallas County)

 

21.

 

11199 Rojas Drive

El Paso, Texas 75115

(El Paso County)

 

22.

 

3054 W. Washington Street

Highway 377 West

P.O. Box 954

Stephenville, Texas 76401

(Erath County)

 

23.

 

2921 Central Freeway North

P.O. Box 3098

Wichita Falls, Texas 76306

(Wichita County)

 

24.

 

640 and 620 South Main Street

Spanish Fork, UT 84660

(Utah County)

NOTE: Borrower received notice from UTDOT in April 2009 that all or a portion of
this property may be required for a public roadway project.

 

 

Third Party Rights to Use or Occupy Owned Properties

Section 33.  On July 27, 2004, Borrower entered into an Agreement with Newport
Laboratories, Inc. (“Newport”) whereby Borrower agreed to allow Newport to use
specified assets (specifically CAVL’s customer list, a portion of the Amarillo
facility, specified equipment, and the “CAVL” name except in establishing any
vendor accounts) in return for a royalty on all vaccine sales by Newport to CAVL
customers existing on March 1, 2004.  In conjunction with the lease described
above, Newport has the right to use a portion of the property located at 9602
South Washington Street, Amarillo, TX.

 

22

--------------------------------------------------------------------------------


 

Schedule 5.8
Subsidiaries

 

Credit Party

 

Subsidiary and Jurisdiction
of Incorporation or
Organization

 

Percentage of the Credit
Party’s Ownership of the
Equity Interests of the
Subsidiary

Walco International, Inc. (Borrower), a Delaware corporation

 

Walco do Brasil Produtos Veterinarios Ltda., a Brazilian corporation*

 

Credit Party owns 999 quotas; Luis Eduardo Schoueri owns 1 quota

 

 

Walco Mexico, S.A. De C.V., a Mexican corporation*

 

Credit Party owns 9,999 shares; Jose Francisco Hinojosa Cuellar owns 1 share

 

 

American Livestock and Pet Supply, Inc., a Delaware corporation

 

100%

 

 

Walco Texas Animal Health, LLC, a Texas limited liability company

 

100%

 

 

KVSL Financing L.P., an Alberta corporation

 

99% Borrower 1% Walco Texas Animal Health LLC

 

 

Kane Veterinary Supplies Ltd., an Alberta corporation

 

100%

 

 

Hawaii Mega-Cor., Inc., a Hawaii corporation

 

100%

 

--------------------------------------------------------------------------------

*                 Inactive.  Information provided is based on records available
to the Borrower that may be incomplete and/or outdated.

 

Inactive Subsidiaries

 

1.               Walco do Brasil Productos Veterinarios Ltda., a Brazilian
corporation

2.               Walco Mexico, S.A. De C.V., a Mexican corporation

3.               KVSL Financing L.P., an Alberta corporation

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 5.23

 

PATENTS, TRADEMARKS AND COPYRIGHTS

 

United States Trademark & Service Mark Registrations

 

Trademark/Service Mark

 

Registration
No.

 

Filing Date

 

Issuance
Date

AFTER-BIRTH

 

2,655,779

 

02/28/01

 

12/03/02

AGRI BLOCK

 

3,106,174

 

12//14/04

 

06/20/06

AGRI-MAX

 

3,513,596

 

12/11/07

 

10/07/08

AGRIPHARM (standard character)

 

3,060,223

 

02/09/05

 

02/21/06

AMERICAN LIVESTOCK AND PET SUPPLY

 

3,678,104

 

02/03/09

 

09/01/09

ANEM-X (stylized)

 

2,448,175

 

10/16/98

 

05/01/01

ANIMALHEALTHPROS

 

3,810,810

 

11/25/09

 

06/29/10

BIMUSAL

 

3,453,478

 

11/05/07

 

06/24/08

BOVI FRESH

 

3,160,513

 

01/26/05

 

10/17/06

BOVI-PLAZ

 

2,906,705

 

11/18/03

 

11/30/04

BP-1

 

2,957,103

 

12/19/03

 

05/31/05

CANINE IMUNO-VAX

 

2,980,723

 

11/26/02

 

08/02/05

CHLORADINE

 

3,608,454

 

08/06/08

 

04/21/09

CLINDA-GUARD

 

3,471,728

 

12/10/07

 

07/22/08

COCCICOR

 

1,698,740

 

07/24/91

 

07/07/92

COCCI-CURE

 

3,353.117

 

12/14/06

 

12/11/07

COMEBACK

 

2,255,087

 

12/08/97

 

06/22/99

COVERT

 

2,647,268

 

12/18/00

 

11/05/02

D/TOX/BESC

 

2,935,544

 

03/31/03

 

03/22/05

DERMALOG

 

2,580,432

 

03/16/01

 

06/11/02

DEXASONE

 

2,857,871

 

12/20/02

 

06/29/04

DIA-ROBE

 

3,357,579

 

01/17/06

 

12/18/07

DUO PEN

 

962,500

 

05/08/72

 

07/03/73

EP-1

 

3,626,630

 

10/17/08

 

05/26/09

EQUI-BUTE

 

3,517,087

 

12/15/06

 

10/14/08

EQUI-DEX APPLE

 

3,022,062

 

05/06/04

 

11/29/05

EQUI-DEX CHERRY

 

3,033,106

 

05/06/04

 

12/20/05

EQUI-MINTIC SPR

 

2,958,000

 

02/26/03

 

05/31/05

EQUI-SPIRIN

 

3,471,468

 

12/05/07

 

07/22/08

EQUI-THRUSH

 

2,950,022

 

05/16/03

 

05/10/05

EXALT

 

2,456,199

 

06/21/99

 

05/29/01

EXCELLENCE IN ANIMAL HEALTH

 

3,371,052

 

01/29/03

 

01/15/08

EXILE

 

3,350.287

 

06/14/06

 

12/04/07

EXIT

 

2,058,430

 

02/12/96

 

04/29/97

E-Z TEAR

 

3,140,682

 

05/17/05

 

09/05/06

FIRST COMPANION

 

2,392,486

 

10/11/96

 

10/10/00

 

24

--------------------------------------------------------------------------------


 

Trademark/Service Mark

 

Registration
No.

 

Filing Date

 

Issuance
Date

FIRST IMPRESSIONS

 

3,184,678

 

02/23/05

 

12/12/06

GAUGE

 

2,644,536

 

12/22/00

 

10/29/02

GOOD START

 

1,955,002

 

03/29/95

 

02/06/96

INTERACTIVE MANAGER

 

3,645,160

 

06/24/08

 

06/23/09

INTESTI-SORB

 

3,457,734

 

11/05/07

 

07/01/08

IVERMAX

 

2,733,324

 

08/25/02

 

07/01/03

JUST LIKE MOM

 

3,146,768

 

01/26/05

 

09/19/06

K-9 WORM BE GONE

 

3,552,983

 

12/20/07

 

12/30/08

KETA-STHETIC

 

1,915,956

 

10/17/94

 

09/05/95

LAXADE

 

3,453,471

 

11/05/07

 

06/24/08

LUBISEPTOL

 

1,837,664

 

07/23/93

 

05/31/94

MASTI-VAX

 

3,158,750

 

01/12/06

 

10/17/06

MINERAL MAX

 

3,245,245

 

02/11/03

 

05/22/07

MIRACLE

 

3,634,539

 

10/20/08

 

06/09/09

MIRACLE FLX PELLETS

 

3,033,104

 

05/06/04

 

12/20/05

MIRACLE FLX SOLUTION

 

3,022,061

 

05/06/04

 

11/29/05

MIRACLE HOOF

 

3,033,105

 

05/06/04

 

12/20/05

MIRACLE SAND OUT

 

3,314,318

 

02/07/06

 

10/16/07

MIRACLE SHEEN

 

3,219,922

 

04/14/06

 

03/20/07

MIRACLE WEIGHT GAIN

 

3,158,755

 

01/17/06

 

10/17/06

NASAL-VAX

 

2,701,501

 

12/28/01

 

03/25/03

NEOVET

 

1,063,116

 

08/25/76

 

04/12/77

NUTRI-SORB

 

2,978,920

 

06/10/03

 

07/26/05

OCTAGON LOGO

 

3,176,970

 

06/12/85

 

11/28/06

ORIGIN

 

2,453,950

 

06/21/99

 

05/22/01

OTO SOOTHE

 

2,656,711

 

02/05/02

 

12/03/02

OUTLAST

 

3,363,446

 

12/05/05

 

01/01/08

OXY-MYCIN

 

1,087,993

 

08/17/77

 

03/28/78

PARAGON

 

2,069,515

 

05/31/96

 

06/10/97

PEN-AQUEOUS

 

3,457,740

 

11/05/07

 

07/01/08

PERFECT COAT

 

3,074,544

 

05/07/04

 

03/28/06

PRAZI-Q

 

3,461,962

 

11/19/07

 

07/08/08

PRO-SHIELD

 

3,391,029

 

03/14/07

 

03/04/08

PROTO-PLAN

 

3,749,642

 

07/13/09

 

02/16/10

RANCH PACK

 

3,299,010

 

03/23/05

 

09/25/07

RE-NU

 

3,088,524

 

05/07/04

 

05/02/06

REPRESSOR-E

 

3,453,469

 

11/05/07

 

06/24/08

RXV

 

1,408,163

 

06/12/85

 

09/09/86

RXV PRODUCTS

 

1,376,847

 

06/12/85

 

01/07/86

SCOURVAX

 

2,716,602

 

09/13/01

 

05/13/03

STEP ONE

 

3,436,780

 

10/20/06

 

05/27/08

STEP TWO

 

3,436,778

 

10/20/06

 

05/27/08

 

25

--------------------------------------------------------------------------------


 

Trademark/Service Mark

 

Registration
No.

 

Filing Date

 

Issuance
Date

SUPPRESSOR

 

2,012,726

 

02/27/95

 

10/29/96

SUPRA-SULFA

 

1,064,285

 

11/07/75

 

04/26/77

SURE-START

 

3,453,476

 

11/05/07

 

06/24/08

TETNI-VAX

 

2,730,779

 

06/24/03

 

06/24/03

TRIPLE-HISTAMINE

 

2,129,878

 

06/10/96

 

01/20/98

VETALYTE PLUS

 

3,638,441

 

10/17/08

 

06/16/09

VITA-JEC

 

969,052

 

08/02/72

 

09/25/73

WI/WALCO (and design)

 

2,193,857

 

11/04/97

 

10/06/98

WI WALCO TECHNOLOGIES EXCELLENCE IN ANIMAL MANAGEMENT

 

3,356,214

 

03/14/06

 

12/18/07

WORM FREE

 

3,295,878

 

08/06/07

 

09/18/07

WORM-RID

 

3,581,442

 

11/20/07

 

02/24/09

 

United States Trademark Applications

 

Trademark/Service Mark

 

Serial No.

 

Filing Date

AGRI-DINE

 

77-874054

 

11/17/09

AGRI-LUBE

 

77-926096

 

02/02/10

BOVI CAPS

 

85-118773

 

08/30/10

CEFTI-JEC

 

78-869869

 

11/11/09

MIRACLE VITE

 

77-814809

 

08/29/09

MONSTERVET.COM

 

85-018085

 

04/21/10

MONSTERVET.COM

 

85-018095

 

04/21/10

NITRO ZONE

 

77-798374

 

08/06/09

THERAPROPHEN

 

85-013680

 

04/14/10

 

United States Patents (owned)

 

Patent

 

Patent Number

 

Filing
Date

 

Issuance
Date

“Accurate Metering and Control System and Method for Livestock Feeding
Operation.”

 

5,424,957

 

10/07/93

 

06/13/95

 

26

--------------------------------------------------------------------------------


 

State Trademark Registrations (Hawaii Mega-Cor., Inc.)

 

Trademark/Service Mark

 

Registration No.

 

Issue Date

 

State

FETCHIT HAWAII

 

4071421

 

03/18/09

 

Hawaii

 

Canadian Trademark Registrations (Kane Veterinary Supplies, Ltd.)

 

Trademark/Service Mark

 

Registration No.

 

Issue Date

SPLASH AQUA

 

TMA693799

 

08/09/07

PRODUCERS CHOICE

 

TMA401882

 

08/28/92

KANE VETERINARY SUPPLIES

 

TMA405457

 

11/27/92

SUPPRESSOR

 

TMA709962

 

03/19/08

NOROMYCIN

 

TMA709964

 

03/19/08

NOROVET

 

TMA713705

 

05/06/08

 

Patent Applications (US)

 

Patent Title

 

Application
No.

 

Filing Date

CALF BOTTLE

 

10995452

 

11/23/04

CALF NIPPLE (Design)

 

29341513

 

08/06/09

CALF NIPPLE (Utility)

 

12370325

 

02/12/09

 

Canadian Patent Applications

 

Patent Title

 

Application
No.

 

Filing Date

CALF NIPPLE (Design)

 

131787

 

08/11/09

CALF NIPPLE (Utility)

 

498772

 

01/25/10

 

27

--------------------------------------------------------------------------------